
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made and entered into by and between Myriad
Genetics, Inc. and its wholly-owned subsidiary, Myriad Genetic
Laboratories, Inc. (hereinafter collectively referred to as "Company'), AND
Gregory C. Critchfield (hereinafter referred to as "Employee").

        In consideration of the undersigned's employment, compensation, and
other valuable consideration and mutual covenants contained herein, the parties
agree as follows:

        1.    At Will Employment.    Company employs Employee on an at-will
basis, which means that either Employee or the Company can terminate the
employment relationship at any time for any reason, with or without notice or
cause. Employee's employment with the Company is not for any particular period
of time. No manager or supervisor of the Company has authority to modify or
alter the Company's at-will employment relationship with Employee, and any
statements or promises contrary to at will employment may not be relied upon by
Employee. Employee's at-will employment with the Company may not be modified or
changed in any way, except through a new written employment agreement signed by
the President and CEO of the Company and Employee.

        2.    Compensation.    Company initially shall pay Employee in full for
Employee's services hereunder at the rate of $225,000 per year, commencing on
the 15th day of September, 1998.

        3.    Duties.    Employee shall at all times faithfully, industriously,
and to the best of his/her ability, experience, and talents, perform all of the
duties that may be required of him/her pursuant to the express and implicit
terms hereof, to the reasonable satisfaction of the Company. Employee shall not
directly or indirectly, in any manner or in any capacity, engage in an outside
business endeavor of any kind without the Company's expressed written approval,
signed by an officer of the Company.

        4.    Inventions or Improvements.    Any inventions, discoveries,
know-how, or improvements, which Employee may conceive, make, invent, or develop
during his/her employment by the Company, relating to any matter or thing,
including but not limited to genetic maps, genes, gene sequences, material
containing a DNA sequence, gene products, protein molecules, nucleic acid
molecules, monoclonal antibodies, pedigrees, genealogy data, germplasm,
bacterial artificial chromosomes (BACs), contigs, cell lines, microorganisms,
biologically active compounds, processes, and methods of gene identification or
gene sequencing that may be connected in any way with Employee's work or related
in any way to Company's business or future business, shall be the absolute
property of the Company and shall be promptly disclosed to the Company by
Employee. Employee agrees that he/she will, at the request of the Company, at
any time during the employment or thereafter, assign to the Company the rights
to said inventions and improvements and any patent applications filed or patents
granted thereon.

        5.    Nondisclosure of Information.    Employee agrees that during
his/her employment and thereafter, he/she will not reveal to any person, agency,
company, business, or organization, unless authorized by Company, any
confidential or proprietary information concerning Company, including but not
limited to any inventions, discoveries, know-how, improvements, processes,
products, services, proposals, solicitations, negotiations, customers, manner
and method of operations, trade secrets, and the like.

        6.    Noncompetition Agreement.    Employee agrees that during the term
of his/her employment he/she will not compete with Company either directly or
indirectly in any area in which, during the term of his/her employment, Company
does business or reasonably contemplates that it will do business in the
reasonably foreseeable future. Employee agrees that he/she will not use
Company's name, facilities, confidential material, trade secrets, know-how, or
privileged information to solicit from any agency, company, business, or
organization, work that would result in income or compensation of any form to
Employee or another company or business organization.

        7.    Construction.    The parties hereto agree that the terms of this
Agreement shall be construed in accordance with the laws of the State of Utah.

--------------------------------------------------------------------------------




        8.    Severability.    If any provisions hereof should be held invalid,
illegal, or unenforceable in any respect in any jurisdiction, then, to the
fullest extent permitted by law, all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible. To the extent permitted by applicable law, the parties hereto hereby
waive any provision of law that would render any provisions hereof prohibited or
unenforceable in any respect.

        9.    Entire Agreement.    The parties agree that neither party has made
any covenants not set forth herein, and that this Agreement constitutes the
entire agreement between the parties. No modification or amendment of this
Agreement shall be effective unless made in writing and signed by Employee and
Company. The offer letter dated June 3, 1998 is attached here to and made a part
of this agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
this 14th day of September, 1998.

EMPLOYEE:   COMPANY:                             By:   /s/  GREGORY C.
CRITCHFIELD      

--------------------------------------------------------------------------------

  By:   /s/  PETER D. MELDRUM      

--------------------------------------------------------------------------------

              Position:  President, Myriad Genetic Laboratories  
Title:  President & CEO

2

--------------------------------------------------------------------------------



Offer Letter

June 30, 1998

Gregory C. Critchfield, M.D., M.S.
11907 Autumn Ridge Drive
Sandy, UT 84092

Dear Greg,

        On behalf of all of the officers and research directors of Myriad
Genetics, Inc., it has been a pleasure meeting with you. We were all impressed
with you as a person, and with your medical and diagnostic background and
experience. We are confident that you will find Myriad to have the stimulating
and rewarding environment that you seek.

        Myriad is pleased to offer you a position as President of Myriad Genetic
Laboratories, Inc. at a base salary of $225,000. You will report directly to me,
and your responsibilities will be those described to you during our previous
discussions. Additionally, you will be a member of Myriad's Executive Committee
which is responsible for the formulation and implementation of Myriad's
corporate strategy. In addition to your base salary, you will be eligible to
receive a cash bonus of up to one-third of your salary based upon your
performance as determined by the Board of Directors. We anticipate your start
date to be August 3, 1998.

        This offer includes stock options in Myriad Genetics, Inc. representing
80,000 shares of common stock. The exercise price shall be determined by the
Board of Directors after you have accepted this offer. The exercise term is for
a period of ten years. The stock option shares are subject to five year vesting
(16,000 shares per year).

        As part of this offer, you will be eligible for Myriad's complete
benefit program, including our excellent medical insurance, dental insurance,
life/AD&D and long term disability insurance, Section 125 cafeteria plan, and
401(k) retirement plan in which Myriad matches 50% of your contributions up to a
maximum of 4% of your base salary. Also included is the Company's 12 paid
holidays and 5 weeks of personal leave per year.

        When you report to work, you will be provided with more detailed
information regarding our complete policies and benefits program. In the
meantime, any questions regarding policies, benefits administration, or
eligibility may be directed to me at, 801-584-3634.

        Myriad is committed to maintaining its leadership position in the
genomics field and to commercializing diagnostic and therapeutic products for
major common diseases. Our success depends upon bright, dedicated staff such as
yourself.

3

--------------------------------------------------------------------------------




        Please call me if you would like to discuss this offer further. If you
are in agreement with the terms of this letter, please sign below and return one
of these originals to my office as soon as possible. I look forward to hearing
your favorable response.

Very truly yours,           /s/  PETER D. MELDRUM      

--------------------------------------------------------------------------------

Peter D. Meldrum
President and CEO           PDM/bb           Accepted by:           /s/  GREGORY
C. CRITCHFIELD      

--------------------------------------------------------------------------------

          Date: July 27, 1998    

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



EMPLOYMENT AGREEMENT
